 In the Matter of GOODYEAR TIRE AND RUBBER COMPANY OF CALI-FORNIAandUNITED RUBBER WORKERS OF AMERICA, LOCAL 131Case No. R-230Rubber Products Industry-Investigation of Representatives:controversyconcerning representation of employees:rival organizations;substantial doubtas to majority status; refusal by employer to recognize either rival organiza-tion as bargainingagency-Unit Appropriate for Collective Bargaining:pro-duction and maintenance employees;community of interest;eligibility formembership in petitioning union ; production and maintenance employees inadjacent'textile feeder mill included in; history of self-organization;natureof employment;specially trained group excludedfrom-Election Ordered-Certification of Representatives.Mr. David Sokolfor the Board.O'Melveny, Tuller, & Myers,byMr. B. E. AhlportandMr. J. L.Goddard,of Los Angeles, Cal., for the Company.Mr. George B. Roberts,of Los Angeles, Cal., for United RubberWorkers of America, Local 131.Mr. C. F. CableandMr. Emanuel Becker,of Los Angeles, Cal.,for Goodyear Employees Association, Inc.Mr. Joseph B. Robinson,of counsel to the Board.DIRECTION OF ELECTIONAugust 27, 1937The National Labor Relations Board, having found that a ques-tion affecting commerce has arisen concerning the representation ofemployees of Goodyear Tire and Rubber Company of California,Los Angeles, California, and that those employees who are engagedin production and maintenance, including workers at the textilemill of the said Company, but excluding foremen, squadron men,and those engaged in supervisory and clerical work, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act,49 Stat. 449, and acting pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of said Act, and pursuant toArticle III, Section 8 of National Labor Relations Board Rules andRegulations-Series 1, as amended, hereby431 432NATIONAL LABOR RELATIONS BOARDDIRECTS that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Goodyear Tire and Rubber Company of California, an electionby secret ballot shall be conducted within a period of fifteen (15)days after the date of this Direction of Election, under the directionand supervision of the Regional Director for the Twenty-first Re-gion, acting in this matter as the agent of the National LaborRelations Board, and subject to Article III, Section 9 of said Rulesand Regulations-Series 1, as amended, among those employeesof Goodyear Tire and Rubber Company of California engaged inproduction and maintenance, including workers at the textile mill ofthe said Company, but excluding foremen, squadron men, and thoseengaged in supervisory or clerical work, on the pay roll of the saidCompany next preceding June 7, 1937, to determine whether theydesire to be represented by United Rubber Workers of America,Local 131, or by Goodyear Employees Association, Inc., for the pur-poses of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of theabove Direction of Election.[SAME TITLE]DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 7, 1937STATEMENT OF THE CASEOn July 22, 1937, United Rubber Workers of America, Local No.131, herein called the United, filed with the Regional Director forthe Twenty-first Region (Los Angeles, California), a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of the employees of Goodyear Tire and Rubber Com-pany of California, Los Angeles, California, herein called the Com-pany, and requesting an investigation and certification of represent-atives, pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On the same day, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3 ofNational Labor Relations Board Rules and Regulations-Series 1, DECISIONS AND ORDERS433as amended, authorized the Regional Director to conduct an investi-gation and provide for an appropriate hearing..Also on the sameday the Regional Director issued a notice of hearing to be held inLos Angeles, California, on July 28, 1937, copies of which were dulyserved upon the Company, the United, and Goodyear EmployeesAssociation, Inc., herein called the Association, a labor organizationnamed in the petition as claiming to represent some of the Com-pany's employees.Pursuant to the notice a hearing was held before Carey McWil-liams, the Trial Examiner duly designated by the Board.At thehearing the Board, the Company, the United, and the Associationwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded to allparties.Pursuant to notice, a hearing was held before the Board onAugust 24, 1937, in Washington, D. C., for the purpose of oral argu-ment.The Company and the United were represented by counsel.The Board has reviewed the rulings of the Trial Examiner on objec-tions to the admission of evidence and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.After examining the record in the case, the Board concluded thata question affecting commerce had arisen concerning the representa-tion of the employees of the Company, and on the basis of suchconclusion, and acting pursuant to Section 9 (c) of the Act, andArticle III, Section 8 of the Rules and Regulations-Series 1, asamended, issued a Direction of Election on August 27, 1937, inwhich it was found that the employees of the Company engaged inproduction and maintenance, including workers 'in the textile millof -the Company, but excluding foremen, squadron men, and thoseengaged in supervisory or clerical work, constitute a unit appropriatefor the purposes of collective bargaining.Merely for the purpose ofexpediting the election and thus to insure to the employees of theCompany the full benefit of their right to collective bargaining asearly as possible, the Board directed the election without at the sametime issuing a decision' embodying complete findings of fact andconclusions of law.IOn July 22, 1937,a hearing was held inMatter of GoodyearTire and Robber Corn pa oh,ofCalifornia,Inc.and United Rubber Workers of America,Local No.131,Case No.XXI-R-169In that case a petition was filed bythe United on June 7, 1937,and theBoard ordered an investigation and hearing on June 24,1937.Noticesof the hearingwere servedon July 8, 1937. It appeared at the hearing that the companynamed in thepetitionwas a sales corporationowned by the Company here involved, and that it didnot have anyof the employeesdescribed in the petitionThe Board'smotion to amendthe petition to correct the errorhaving been denied,the petitionwas dismissed,and thepresent proceeding was commenced 434NATIONAL LABOR RELATIONS BOARDPursuantto the Board's Direction of Election, an election bysecret ballot was conducted on September 10, 193'f, by the RegionalDirector for the Twenty-first Region among the employees of theCompany within the bargaining unit found appropriate by theBoard.Full opportunity was accorded to all parties to this investi-gation to participate in the conduct of this secret ballot and to makechallenges.On September 14, 1937, the Regional Director issuedand duly served upon the parties to this proceeding his IntermediateReport on the secret ballot.No exceptions to the IntermediateReport have been filed by any of the parties.As to the results of the secret ballot, the Regional Director re-ported the following :Total number eligible________________________________________ 1,835Total number of ballots cast__________________________________ 1,473Totalnumberof blank ballots________________________________2Total number of void ballots_________________________________1Total number of challengedballots____________________________13Total number of ballots cast for the United___________________801Total number of ballots cast for the Association_______________656Upon the entire record in the case the Board makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Goodyear Tire and Rubber Company of California was in-corporated in 1920 and is engaged in the production of tires andtubes, and of patches and other accessory items made of rubber.Tires and tubes each constitute about one-third of the total product.Its sole place of business is located at its plant in Los Angeles, Cali-fornia.It owns all of the stock of Goodyear Tire and Rubber Com-pany of California, Inc., a sales corporation.The Company is apart of the system of corporations controlled by the Goodyear Tireand Rubber Company, located in Akron, Ohio, more than 90 percent of its stock being owned by the latter corporation.2The pur-chasing of a substantial part of the raw material used by the Com-pany, the advertising of its product, some at least of its marketing,and the establishing of the broad lines of its policy are all done bythe parent company.The chief item of raw material used by the Company is rubber, allof which comes from without the State of California.All of its2 Board's Exhibits Nos. 3 and 4 are copies of the registration statement of the AkronCompany filed with the Securities and Exchange Commission in 1935, File No. 1-1927,and of the subsequent Annual Reports.They show that during 1935 and 1936, theamount of the Company's stock owned by the parent corporation increased from 90.15 to97.5 per cent.They also show that the parent corporation owns and controls subsidiariesoperating throughout the world. DECISIONS AND ORDERS435cotton, another important item, is also received from outside theState.Fabric and pigments, the other two items of importance, areprocured both within and without California.8The total value ofthe products shipped by the Company between January 1, 1936 andJune 30, 1937, was $26,632,766.53, of which $8,821,068.71 was the valueof shipments made to points within California; and $17,811,697.82,the value of shipments to points outside of California.4H. THE ORGANIZATIONSINVOLVEDA. The UnitedUnited Rubber Workers of America is a labor organization affil-iated with the Committee for Industrial Organization.Local No.131 thereof admits to membership all of the employees of the Com-pany except clerical and supervisory employees, expressly excludingsquadron men.B. The AssociationGoodyear Employees Association, Inc., is a labor organization,admitting to membership employees of the Company, including thesquadron men.III. THE QUESTION CONCERNING REPRESENTATIONAt some time in 1934, there was established at the Company's plantthe Goodyear Joint Conference, herein called the Conference. Itwas disbanded after the middle of April 1937.There is little in therecord to show what functions it performed, but apparently it wasmaintained chiefly as a point of contact between the managementand the employees.The representatives of the latter were elected bysecret ballot and met with representatives of the management, underthe chairmanship of W. H. Fleming, the Company's vice presidentand generalsuperintendent.The expenses of the Conference werepaid by the Company. Aside from whatever activities may havebeen carried on through the Conference, there has been no collectivebargaining by the Company with any of its employees.January 1,1936 to June 30,1937,the chief raw materials used by the Company were asfollows:MaterialValueOriginRubber----------------------------------------------$9,278,768 66Outside ofCalifornia.Fabric-----------------------------------------------4,898,253.92Within and outside California.Cotton----------------------------------------------1,826,655 02Outside of California.Pigments--------------------------------------------1, 989, 218.90Within and outside California.Bead Wire------------------------------------------406, 403.55Within California.4 Board's Exhibit No. 9, mentioned in footnote 2.This exhibit also shows that mostof the Company's shipments were made by rail,but that a substantial portion was madeby truck,and a small portion by boat. 436NATIONAL LABOR RELATIONS BOARDAfter the disbanding of the Conference, organization drives werecommenced by the United and the Association. For the threemonths prior to the hearing in this case, both. organizations wereactive.Leaflets we're passed out in front of the plant.There weremeetings of the United and its buttons were distributed and wornaround the plant.On about June 1,, 1937, representatives of the United met withW. H. Fleming, and matters of policy were discussed.About aweek later the textile mill operated by the Company was shut down,for reasons which do not clearly, appear in the record.The Com-pany has not recognized any labor organization for the purposes, ofcollective bargaining.It is conceded however that the question ofunion affiliation has been discussed a great deal around the plant, andthat the total of the membership claims of the two labor organiza-tions is greater than the total pay roll of the Company. It wasstipulated by all parties to the proceeding that there is need foran election at the Company's plant.IV.THE APPROPRIATE UNITIt was stipulated by all parties to the proceeding that the appropri-ate unit for the purposes of collective bargaining should be thatset out in the petition, except that the inclusion of squadron menand the employees at the textile mill was left to the determinationof the Board.The description in the petition included "productionmen and women including textile men and women, and maintenancemen excluding superintendents, general foremen, foremen, super-visors, watchmen, policemen, doctors and nurses, sales force, generaloffice employees, `squadron' men and all who have the right torecommend hiring and firing ...".A. The squadron menThe squadron system has been adopted by the Goodyear plantsgenerally.There is evidence in the record that the system as prac-ticed at the California Goodyear plant differs somewhat from thatin operation at other Goodyear plants.We therefore direct our at-tention to the evidence of its operation at Los Angeles.The, purpose of the squadron is "to train men, and ... to balanceproduction."Applicants to the squadron come from the plant itselfand from schools and colleges where the Goodyear system is widelyknown.About 50 per cent of those in the squadron at present arecollege men.Attempt is made to get men with training in types ofwork which are important to the Company, such as chemists, engi-neers, mechanics, or salesmen.The men are carefully recruited andmust pass a very severe physical examination. DECISIONS AND ORDERS437Before being accepted each man goes through a series of inter-views with various executives, described by one witness as "gettogether meetings."He thengoes onprobation for 60 days, afterwhich, if' accepted, he is put on the squadron. If he comes fromthe plant, he may take a reduction in pay at the start.The courseis of three years' duration.During the first two years, the squadronmen are shifted about from department to department, learning allof the aspects of rubber production.Although they are not segre-gated in' any one part of the plant, they are under the supervisionof a single foreman, to whom they make reports on their work, andwho in turn makes reports on -their progress to the management.They have classes by themselves which are often addressed by execu-tives and foremen.' 'In general, they are watched very carefully, andtheir contact with the management is very intimate.After the two-year period, the squadron man spends a third yearon a single job which is supposed to be of his own choosing, thoughitmay not always be so.At the end of the third year he is consid-ered'a "master worker" and receives a diploma as such.He receivesthe same vacation to which a non-squadron man with five yearsseniority ' is entitled.But his future progress depends on his ownmerit.One' of the purposes of the squadronis to "balanceproduction".As a master worker, the squadron man is considered capable of takingon any job, if the needarises.He is used, therefore, to fill in, incase of emergency caused by break-down or temporary absence.While there are no strictrulesrequiring the retentionof squadronmen when lay-offs occur, the Company attempts to keep them on "aslong as possible" because of their training.There are at the presenttime between 40 and 44 squadron men at the Los Angeles plant.Thenumber never exceeds 65.The United contends that the' squadron men should' be excludedfrom the appropriate unit for the purposes of collective bargaining.The Association contends the opposite.There can be 'little doubtthat the squadron men are a select group.While it is true thatthere is nothing essentially supervisory about their position, theyare under the special guidance and care of, and have an intimaterelation with, the management, and cannot be considered' as havingthe same problems as the non-squadron, production workers. It isclear that they do not belong in the same unit with the latter for thepurposes of collective bargaining.B.` The textile workersThe Association contends that the Company's textile mill is soseparate and distinct as to require a separate bargaining unit for themen there employed.The United desires to include these employees49446-38-vol.11r--29 438NATIONAL LABOR RELATIONS BOARDin a single unit with the workers in the rubber mill. It appears thatthe two mills are within the same enclosure.Employees at bothplants enter at the same gate.The product of the textile mill issuitable only for the manufacture of tires, and most of it goes di-rectly into use in the rubber mill, the balance being shipped eastto other Goodyear plants.The rubber mill also uses a substantialamount of textiles not produced in the Company's textile mill.There are some differences in the nature of the work at the twoplants.There is a higher percentage of women employees at thetextilemill than at the rubber mill, and the textile workers, as dis-tinguished from the rubber workers, are largely machine tenders.There is no reason to believe, however, that these differences raiseany problems in collective bargaining peculiar to one mill or theother.All of the employees are production workers and have onlythe usual problems raised in mass production work.As far as therecord shows, none of them have any peculiar skill.During the period in which the Conference was maintained therewere separate Joint Conferences for the textile and rubber mills.However, there was never any collective bargaining concerning gen-eralworking conditions during this period, and consequently thisset-up cannot be considered as throwing any light on the presentcontroversy.During May 1937'a group of the textile workers ex-pressed to the United their desire to be included in the organizationdrive of that Union.A textile worker was at one time an officerof the United.Thus it is clear that some, at least, of the textileworkers felt that their problems were the same as those of the rubberworkers.There has never been any attempt by any textile men tosecure separate representation.At the present time the textile mill is shut down.Apparentlythe Company has no formal "way of notifying old employees of areopening of the mill, but word will be passed around generally ofsuch a reopening when it occurs.The names of the employees whohave worked in the mill are kept in the files of the Company, andwhen the men return to work they will retain their seniority rights.Therefore, they remain employees of the Company at the presenttime.We find that the textile and rubber workers together constitutea single unit appropriate for the purposes of collective bargaining.C. Conclusions as to the appropriate unitIn order to insure to the Company's employees the full benefit oftheir right to self-organization and collective bargaining, and other-wise to effectuate the purposes of the Act, we find that those em-ployees of the Company who are engaged in production and main-tenance, including workers at the textile mill of the said Company, DECISIONS AND ORDERS439but excluding foremen, squadron men, and those engaged in super-visory and clerical work, constitute a unit appropriate for the pur-poses of collective bargaining in respect to rates of pay, wages,hours, and other conditions of employment.V. THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question of representation which has arisen,occurring in connection with the operations of the Company de-scribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VI. CONDUCT OF THE ELECTIONSAll parties to this proceeding indicated their consent to the holdingof an election by secret ballot.The shut-down of the textile mill onabout June 7, 1937, requires that the situation prior to that date bedecisive of the issues in this case.On the basis of these findings, theBoard, in its Direction of Election issued on August 27, 1937, basedeligibility to vote in the election on the pay roll of the Companynext preceding June 7, 1937.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following conclusions oflaw:1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Goodyear Tire and Rubber Company ofCalifornia, within the meaning of Section 9 (c) and Section 2, sub-divisions (6) and (7) 'of the National Labor Relations Act.2.All of the employees of Goodyear Tire and Rubber Companyof California engaged in production and maintenance, includingworkers at the textile mill of the said Company, but excludingforemen, squadron men, and those engaged in supervisory and clericalwork, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series 1,as amended, 440NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthat United Rubber Workers of America,Local No. 131, has been designated and selected by a majority of theemployees of Goodyear. Tire and Rubber Company of California,engaged in production and maintenance, including workers at the-textilemill of the said Company, but excluding foremen, squadronmen, and those engaged in supervisory and clerical work, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to the provisions of Section 9 (a) of the Act, UnitedRubber Workers of America, Local No. 131, is the exclusive repre-sentative of all such employees for the purposes of collective bar-gainingin respect to rates of pay, wages, hours of employment, andother conditions of employment.